DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action is in response to applicant’s amended filing of 08/04/2022.
Claims 1-15 and 17-21 are currently pending and have been examined. Applicant amended claims 1, 15, and 21. Claim 16 has been canceled by the applicant and is withdrawn from examination.
Response to Arguments
Applicant’s arguments with respect to claim 21 rejected under 35 USC § 101 have been fully considered and are persuasive.  The rejection under 35 USC § 101 against claim 21 has been withdrawn. 
Applicant's arguments with respect to claims 1-15 and 17-20 have been fully considered but they are not persuasive. Applicant argues that the amended claims represent eligible subject matter because the claims are “clearly directed to an improvement in agricultural technology and the functionality of tools for generating agricultural treatment prescriptions.” The Examiner respectfully disagrees. The method steps of claim 1 and system of claim 15 are directed towards generating pre and post emergence field maps based on data that has been gathered, identifying plant heights based on a comparison of the pre and post emergence maps and determining a treatment prescription.  Contrary to applicant’s arguments, the claims are not directed to the functionality of tools for generating treatment prescriptions.  Instead, the claims are directed to analyzing gathered data and making a determination based on that data, which can be done in the human mind.  Further, the claims do not provide limitations that integrate the judicial exception into practical application nor amount to significantly more than the judicial exception. Claim 15 further recites tools such as the unmanned aerial vehicles (UAVs), a controller, and an agricultural vehicle, but they are not performing activities that are an improvement from what is already well-understood, routine, and conventional activities in their fields. Therefore, they do not help apply the judicial exception into a practical application, nor amount to significantly more than the judicial exception.
Applicant's arguments with respect to claims 1-20 rejected under 35 USC § 103 have been fully considered and the examiner responds as follows: 
Regarding the rejections made using Cutter (U.S. Patent Number 2017/0258005 A1) in view of Pyle (U.S. Patent Number 2018/0172833 A1), the applicant asserts that neither singularly or in combination do the references teach or suggest the limitations set forth in claim 1, nor would one of ordinary skill in the art be motivated to combine the references. The Examiner respectfully disagrees that one of ordinary skill in the art would be motivated to combine the references.
Cutter discloses a system of mobile and/or static sensors used to monitor field health, one of said factors for determining field health includes plant height and size, as described in paragraphs [0043-0044] of the reference. Paragraph [0043] also describes each plant being identified by a specific location. This data, as gathered and collected by the LIDAR sensors ([0022]) and computing devices ([0027-0028]) disclosed in Cutter, is sufficient to describe the “post-emergence data” as claimed, but is insufficient to describe a pre-emergence state. 
Pyle is relied on to overcome this deficiency by demonstrating that light pulses can be used to determine underlying ground topography, or a baseline pre-emergence topography. While Pyle is directed to a UAV reflecting light from an off-board light projector to accomplish this, paragraph [0035] demonstrates that the UAV may then be able to collect the reflected light after it strikes the ground. This is functionally equivalent to the LIDAR sensor of Cutter projecting and collecting light for the purpose of identifying topography, and recognizes this utility by acknowledging LIDAR being used to generate point cloud topographical information (see paragraphs [0002-0006]). Therefore, Pyle is considered analogous art that could be combined to teach the missing limitation of scanning a plot of land in a pre-emergence condition. 
Cutter specifically suggests the use of such means as taught by Pyle to collect such pre-emergence data  as demonstrated in paragraph [0090]: “For example, data may be stored using a directory service, a web portal, a mailbox service, an instant messaging store, or a compiled networking service for managing preloaded and/or updated maps of agricultural fields. The system 1000 may be used for updating information about agricultural fields and identifying target plants as described herein.” This is used to help support a reference “model image” created from collecting information and using a variety of known techniques that is compared with subsequent scans to determine deviations from an expectation or standard, such deviation triggering an alarm and alerting the system that treatment is necessary (Cutter [0087-0088]). Cutter does not explicitly state that this reference model image could be a pre-emergence condition, so Pyle is required to make up this deficiency. Therefore, one of ordinary skill in the art would find it obvious and be motivated to combine the pre-emergence condition provided by Pyle as baseline data in Cutter to help assess field health based on plant height and location and to respond efficiently should substandard growth be detected. Therefore, the combination of Cutter and Pyle teaches and suggests the previous limitations and the combination is motivated.
Any limitations added to the claims that may not be addressed by the combination of Cutter and Pyle do not detract them as applicable references. Content that the combination of Cutter and Pyle does not address is examined and rejected under 35 USC § 103 below.
Regarding rejections made using Cutter in view of Pyle in further view of Barbosa et. al (U.S. Patent Number 2017/0245419 A1), the applicant asserts that neither singularly or in combination do the references teach or suggest the limitations set forth in claims 15 and 21, nor would one of ordinary skill in the art be motivated to combine the references. The Examiner respectfully disagrees for the following reasons that will be reflected in an updated rejection under 35 USC § 103 below.
Barbosa is directed to an agricultural treatment application system that uses a UAV to scout a portion of a field and return to an agricultural vehicle. Based on the collected information, the agricultural vehicle will then disperse appropriate agricultural product.
The validity of Cutter in combination with Pyle has previously been discussed above, and their applicability to the claims they cover are maintained in this examination. The only limitations they do not address are transmitting maps and/or treatment prescriptions to an agricultural vehicle. Barbosa teaches these deficiencies wherein the UAV transmits treatment information (paragraph [0029]) and mapping information (paragraphs [0035] and [0047]) directly to an agricultural vehicle configured to apply the agricultural products. Neither Cutter nor Pyle alone or in combination disclose these limitations as taught by Barbosa. Therefore, one of ordinary skill in the art would combine the treatment response of Barbosa to the combination of Cutter and Pyle because they are both directed to the management of crops and application of agricultural products in portions of a field. They would be motivated to do this as a natural and logical response to determining portions of the field were underperforming and quickly treating the identified portions accordingly.
Any limitations added to the claims that may not be addressed by the combination of Cutter, Pyle, and Barbosa do not detract them as applicable references. Content that the combination of Cutter, Pyle, and Barbosa does not address is examined and rejected under 35 USC § 103 below.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (computational data) without significantly more. 	Claim 1 recites a method for generating treatment prescriptions, involving the following steps:
 	1) identifying, with the computing device, individual plant heights of the plants located within one or more portions of the field based at least in part on a comparison between the pre-emergence field contour map and the post-emergence field contour map; 	2) determining, with the computing device, a treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field.
 	Claim 15 recites the same steps but for the device performing the method steps being a controller. These limitations of identifying individual plant heights and determining a treatment prescription, under the broadest reasonable interpretation of the claimed invention, can be performed in the human mind – apart from the recitation of a generic computing device. For example, the claim limitations encompass a person looking at the generated maps and identifying plant heights and determining a treatment prescription therefrom.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Therefore, a person looking at the generated contour mapping data could perform the identifying and determining steps therefrom, either mentally or using pen and paper. The mere nominal recitation that the various steps are being executed by a computing device does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.
 	This judicial exception is not integrated into a practical application. Claim 1 further recites, in its method of generating treatment prescriptions, the following steps: 	1) generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition; 	2) generating, with the computing device, a post-emergence field contour map for the field based on post-emergence aerial data collected for the field, the post- emergence field contour map being indicative of a field topology of the field following emergence of plants within the field. 	Claim 15 recites the same steps but for the device performing the method steps being a controller. Additionally, claim 15 recites: 	one or more unmanned aerial vehicles (UAVs) equipped with a sensor configured to capture aerial-based topology data associated with a field, the one or more UAVs being configured to be flown across the field at differing times to allow the sensor to collect both pre-emergence topology data and post-emergence topology data for the field, and
an agricultural vehicle configured to execute the treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field and display the graphically displayed map. 	The “generating” steps recited in claim 1 are recited at a high level of generality (i.e., as a general means of presenting an electronic representation of an area or contour data or topographical data), and amount to mere data gathering and presenting, which is a form of insignificant extra-solution activity. The recited computing device (claim 1) and controller (claim 15) are described at a high-level generality and merely automate the generating, identifying and determining steps.  The recited computing device and controller merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The UAVs described in claim 15 are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Additionally, claim 15 recites an agricultural vehicle in a similarly generic manner, describing its configuration to operate in its ordinary capacity that does not directly apply the determinations and identifications that the claim is directed to. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 	Claim 1 further recites:
1) planting, with an agricultural vehicle, one or more seeds within the field.  
The agricultural vehicle is claimed generically and is merely performing well-understood, routine, and conventional (i.e. WURC) activities for agricultural vehicles, as using agricultural vehicles to plant seeds in a field is a known use for such vehicles. Therefore, this limitation does not amount to significantly more than the judicial exception.
Furthermore, as discussed above, the computing device and controller behave in such a way that amounts to no more than performing the judicial exception. Further, applicant’s specification does not provide any indication that the identifying and determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   	Dependent claims 2-14 and 17-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the additional limitation of determining a plant height profile across the field based on a comparison between the pre-emergence field contour map and the post-emergence field contour map is a further step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis to claim 1 above. As a further, example, in claim 6, the additional limitation of determining the treatment prescription for applying the one or more agricultural products to the field comprises determining a height-based treatment prescription for applying the one or more agricultural products to identified areas within the field in which the individual plant heights for the plants within the identified areas are less than the individual plants heights for the plants within other areas of the field is a further step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis to claim 1 above.  
 	Therefore, claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
CLAIM REJECTIONS - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter (U.S. Patent Number 2017/0258005 A1) in view of Pyle (U.S. Patent Number 2018/0172833 A1), and in further view of Foster et al. (US 20170355264 A1). 	Regarding claim 1, Cutter teaches method for generating agricultural treatment prescriptions, the method comprising:  	generating, with a computing device, a location of one or more seeds relative to one or more surface features within the ground surface topology (See at least paragraph [0024] and [0043] and Figures 1-3); 	generating, with the computing device, a post-emergence field contour map for the field based on post-emergence aerial data collected for the field by the one or more aerial vehicles, the post- emergence field contour map being indicative of a field topology of the field following emergence of plants from the one or more seeds within the field (See at least paragraph [0043] and Figures 1-3);  	identifying, with the computing device, individual plant heights of the plants located within one or more portions of the field based at least in part on a comparison between the pre-emergence field contour map and the post-emergence field contour map (See at least paragraph [0044] and Figures 1-3);  	and determining, with the computing device, a treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field (See at least paragraph [0050]). 	Cutter does not teach generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition. 	However, Pyle teaches a means for generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field by one or more aerial vehicles, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition by the one or more aerial vehicles (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments.	
The combination of Cutter and Pyle does not explicitly teach planting, with an agricultural vehicle, one or more seeds within the field.
However, Foster teaches planting, with an agricultural vehicle, one or more seeds within the field (see at least paragraphs [0016], [0022], and [0026] and Fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the seeding agricultural vehicle of Foster into the combination of Cutter and Pyle because both inventions are directed towards automating tasks in agriculture. As with other forms of automation, they would be motivated to combine these features to reduce the efforts of the farmer and make crop and field management more efficient. 	Regarding claim 2, Cutter teaches: 	determining a plant height profile across the field based on a comparison between the pre-emergence field contour map and the post-emergence field contour map (See at least paragraph [0044] and Figures 1-3). 	Regarding claim 3, Cutter teaches:  	accessing planting data associated with locations of the plants within the field (See at least paragraph [0033] and Figure 2.); 	and identifying the individual plant heights of the plants located within the one or more portions of the field based on the plant height profile and the planting data (See at least paragraph [0044] and Figure 2). 	Regarding claim 4, Cutter teaches the planting data comprising a planting map including geo-referenced data identifying a location of each respective plant within the field (See at least paragraph [0033] and Figure 2.). 	Regarding claim 5, Cutter teaches wherein the one or more portions of the field comprises at least one first portion of the field and at least one second portion of the field, wherein the method further comprises: 	identifying the at least one first portion of the field as an area of interest based on a difference between the individual plant heights of the plants within the at least one first portion of the field and the individual plant heights of the plants within the at least one second portion of the field (See at least paragraphs [0044] and [0115] and Figs. 2-3 and 13.). 	Regarding claim 6, Cutter teaches determining the treatment prescription for applying one or more agricultural products to the field comprises determining a localized treatment prescription for applying the one or more agricultural products to the at least one first portion of the field based on the individual plant heights of the plants within the at least one first portion of the field being less than the individual plant heights of the plants within the at least one second portion of the field (See at least paragraphs [0044] and [0115] and Figure 13.). 	Regarding claim 7, Cutter teaches determining the treatment prescription for applying the one or more agricultural products to the field comprises determining a height-based treatment prescription for applying the one or more agricultural products to identified areas within the field in which the individual plant heights for the plants within the identified areas are less than the individual plants heights for the plants within other areas of the field (See at least paragraphs [0028], [0044], and [0115] and Figure 13.). 	Regarding claim 9, Cutter teaches receiving the post-emergence aerial data from a sensor supported on an unmanned aerial vehicle (UAV) that is configured to be flown across the field (See at least paragraphs [0086], [0087], and Figure 9). 	Cutter does not teach receiving the pre-emergence aerial data from a sensor supported on an unmanned aerial vehicle (UAV) that is configured to be flown across the field. 	However, Pyle teaches receiving the pre-emergence aerial data from a sensor supported on an unmanned aerial vehicle (UAV) that is configured to be flown across the field (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments.		 	Regarding claim 10, Cutter teaches automatically controlling the operation of the UAV to perform one or more post- emergence passes across the field to collect the post-emergence aerial data with the sensor (See at least paragraphs [0076] and [0119] and Figures 7 and 13) 	Cutter does not teach automatically controlling the operation of the UAV to perform one or more pre-emergence passes across the field to collect the pre-emergence aerial data with the sensor. 	However, Pyle teaches automatically controlling the operation of the UAV to perform one or more pre-emergence passes across the field to collect the pre-emergence aerial data with the sensor (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments.	 	Regarding claim 11, Cutter teaches automatically controlling the operation of the UAV to perform the one or more post-emergence passes comprises automatically controlling the operation of the UAV to periodically perform the one or more post-emergence passes across the field to collect a plurality of different sets of post-emergence aerial data, each set of post-emergence aerial data comprising topology data for the field at a different time during a growth cycle of the plants within the field (See at least paragraphs [0039], [0076], and [0119] and Figs. 7 and 13). 	Regarding claim 12, Cutter teaches the sensor comprises a Light Detection and Ranging (LIDAR) device (See at least paragraph [0022] and Figure 1). 	Regarding claim 13, Cutter teaches generating the post-emergence field contour map for the field based on the post-emergence aerial data comprising: generating a first post-emergence field contour map for the field based on a first set of post-emergence aerial data captured at a first time during a growth cycle of the plants within the field (See at least paragraph [0044] and Figures 2-3, and claim 13); 	and generating a second post-emergence field contour map for the field based on a second set of post-emergence aerial data captured at a second first time during the growth cycle of the plants within the field, the second time differing from the first time (See at least paragraph [0090] and Figure 10B); 	determining a first plant height profile across the field based on a comparison between the pre-emergence field contour map and the first post- emergence field contour map, the first plant height profile being indicative of the height of the plants within the field relative to the ground surface topology at the first time during the growth cycle (See at least paragraph [0044] and Figures 2-3); 	determining a second plant height profile across the field based on a comparison between the pre-emergence field contour map and the second post-emergence field contour map, the second plant height profile being indicative of the height of the plants within the field relative to the ground surface topology at the second time during the growth cycle (See at least paragraph [0044] and Figures 2-3). 	Regarding claim 14, Cutter teaches further comprising determining a growth rate of individual plants within the field based at least in part on a comparison between the first and second plant height profiles (See at least paragraph [0043]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Pyle, in further view of Foster, and further in view of Barbosa et. al (U.S. Patent Number 2017/0245419 A1).
Regarding claim 8, Cutter in view of Pyle does not teach transmitting the treatment prescription for the field to an agricultural vehicle configured to perform a treatment operation within the field based on the treatment prescription. 	Barbosa et. al teaches transmitting the treatment prescription for the field to an agricultural vehicle configured to perform a treatment operation within the filed based on the treatment prescription (See at least paragraphs [0029] and [0031]). 
At the time of filing, it would be obvious to one of ordinary skill in the art before the effective date of the present invention to combine the treatment transmission feature of Barbosa et al into the method and system of generating a treatment prescription described in Cutter in view of Pyle. Doing so is a natural and systematic progression from conceiving a treatment prescription for an individual crop or portion of a field and implementing said treatment to that individual crop or portion, as is common practice in site-specific farming.
Claims 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of Pyle and further in view of Barbosa et. al (U.S. Patent Number 2017/0245419 A1).
Regarding claim 15, Cutter teaches a crop management system, comprising: 	one or more unmanned aerial vehicles (UAVs) equipped with a sensor configured to capture aerial-based topology data associated with a field, the one or more UAVs being configured to be flown across the field at differing times to allow the sensor to collect both pre-emergence topology data and post-emergence topology data for the field (See at least paragraphs [0086], [0087], and Figure 9). 	a controller configured to be communicatively coupled to the sensor (See at least paragraph [0119] and Figure 13), the controller being further configured to:  	generate a post-emergence field contour map for the field based on post-emergence topology data received from the sensor, the post-emergence field contour map being indicative of a field topology of the field following emergence of plants within the field (See at least paragraph [0043] and Figures 1-3.); 	identify individual plant heights of the plants located within one or more portions of the field based at least in part on a comparison between the pre-emergence field contour map and the post-emergence field contour map the plant height profile (See at least paragraph [0044] and Figures 1-3); 	and determine a treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field (See at least paragraph [0030] and Figure 1). 	generate a graphically displayed map of the treatment prescription (See at least paragraph [0090] and Fig. 10A);  	Cutter does not teach generating a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition. 	However, Pyle teaches generating a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments.	 	The combination of the Cutter and Pyle does not disclose providing the graphically displayed map to a display of an agricultural vehicle;
and an agricultural vehicle configured to execute the treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field and display the graphically displayed map. 	However, Barbosa et al. teaches providing the graphically displayed map to a display of an agricultural vehicle (See at least paragraphs [0035] and [0047] and Fig. 1);
and an agricultural vehicle configured to execute the treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field and display the graphically displayed map (see at least paragraphs [0035] and [0057]). 	 At the time of filing, it would be obvious to one of ordinary skill in the art before the effective date of the present invention to combine the treatment display map of Barbosa et al. into the method and system of generating a treatment prescription described in Cutter in view of Pyle because they are both directed to utilizing data for treatment prescriptions. This would allow the agricultural device, whether manned or unmanned, to more accurately locate and apply agricultural products to portions identified as needing treatment.	 	Regarding claim 17, Cutter teaches the controller is further configured to identify individual plant heights of the plants located within the one or more portions of the field based on both the comparison between the pre-emergence field contour map and the post-emergence field contour map the plant height profile and planting data associated with locations of the plants within the field (See at least paragraph [0044] and Figures 1-3). 	Regarding claim 18, Cutter teaches the one or more portions of the field comprises at least one first portion of the field and at least one second portion of the field, the controller further being configured to identify the at least one first portion of the field as an area of interest based on a difference between the individual plant heights of the plants within the at least one first portion of the field and the individual plant heights of the plants within the at least one second portion of the field (See at least paragraphs [0044] and [0115] and Figure 13.). 	Regarding claim 19, Cutter teaches the controller is further configured to determine a localized treatment prescription for applying the one or more agricultural products to the at least one first portion of the field based on the individual plant heights of the plants within the at least one first portion of the field being less than the individual plant heights of the plants within the at least one second portion of the field (See at least paragraphs [0028], [0044], and [0115] and Figure 13.).  	Regarding claim 20, Cutter teaches automatically controlling the operation of the UAV to perform one or more post- emergence passes across the field to collect the post-emergence aerial data with the sensor (See at least paragraph [0039], [0076], and [0119] and Figs. 7 and 13). 	Cutter does not teach automatically controlling the operation of the UAV to perform one or more pre-emergence passes across the field to collect the pre-emergence aerial data with the sensor. 	However, Pyle teaches automatically controlling the operation of the UAV to perform one or more pre-emergence passes across the field to collect the pre-emergence aerial data with the sensor (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments.  	Regarding claim 21, Cutter discloses a method for generating agricultural treatment prescriptions, the method comprising:  	generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field by one or more aerial vehicles, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition (See at least paragraph [0043] and Figures 1-3);  	identifying, with the computing device, individual plant heights of the plants located within one or more portions of the field based at least in part on a comparison between the pre-emergence field contour map and the post-emergence field contour map (See at least paragraph [0044] and Figures 1-3);  	and determining, with the computing device, a treatment prescription for applying one or more agricultural products to the field based at least in part on the individual plant heights identified within the one or more portions of the field (See at least paragraphs [0030] and [0050] and Fig. 1);  	Cutter does not teach generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition. 	However, Pyle teaches a means for generating, with a computing device, a pre-emergence field contour map for a field based on pre-emergence aerial data collected for the field, the pre-emergence field contour map being indicative of a ground surface topology of the field while the field is in a pre-emergence condition (See at least paragraph [0035] and Figure 2). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate pre-emergence topographical contour maps from Pyle into the field management and treatment system of Cutter because both inventions use UAVs equipped with light collecting sensors to gather topographical/height information of a surveyed area. They would be motivated to combine the art because Cutter uses model images and maps as a baseline for comparison and updating pre-loaded information (see paragraphs [0087-0088 and [0090]), of which pre-emergence contour maps would qualify and help the systems of Cutter use as a baseline for measuring plant heights and determining possible treatments. 	The combination of the Cutter and Pyle does not disclose transmitting the treatment prescription for the field to an agricultural vehicle configured to perform a treatment operation within the filed based on the treatment prescription, wherein the one or more portions of the field includes a first portion and a second portion, and wherein the treatment prescription prescribes applying a first amount of agricultural product to the first portion within the first portion and a second amount of agricultural product to the second portion based on the plant height data within the second portion, the first amount varied from the second amount;
and applying, with an agricultural vehicle, the first amount of agricultural product to the first portion of the field and the second amount of agricultural product to the second portion of the field. 	However, Barbosa et. al teaches transmitting the treatment prescription for the field to an agricultural vehicle configured to perform a treatment operation within the filed based on the treatment prescription (See at least paragraphs [0029] and [0031]);
and applying, with an agricultural vehicle, the first amount of agricultural product to the first portion of the field and the second amount of agricultural product to the second portion of the field (see at least paragraphs [0035] and [0060]). 	At the time of filing, it would be obvious to one of ordinary skill in the art before the effective date of the present invention to combine the treatment transmission feature of Barbosa et al. into the method and system of generating a treatment prescription described in Cutter in view of Pyle. Doing so is a natural and systematic progression from conceiving a treatment prescription for an individual crop or portion of a field and implementing said treatment to that individual crop or portion, as is common practice in site-specific farming.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666